Citation Nr: 9911456	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1988 to 
November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, and a statement of the case was issued that 
same month.  A substantive appeal was received in March 1998.  
In January 1999, the veteran testified before the undersigned 
member of the Board by means of a video-conference hearing.  


FINDINGS OF FACT

An acquired psychiatric disability, currently diagnosed as a 
bipolar affective disorder, was first manifested during the 
veteran's period of active military service. 


CONCLUSION OF LAW

An acquired psychiatric disability, currently diagnosed as a 
bipolar affective disorder, was incurred in the veteran's 
period of active military service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board begins by finding the veteran's claim for service 
connection to be well-grounded under 38 U.S.C.A. § 5107(a).  
There is a medical diagnosis of current acquired psychiatric 
disability, testimony by the veteran to the effect that she 
suffered psychiatric symptomatology during her military 
service, and medical evidence suggesting a continuity of 
symptoms from service.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  After reviewing the claims file which includes 
VA hospital and examination reports as well as private 
medical records, the Board also finds that the duty to assist 
the veteran has been met.  38 U.S.C.A. § 5107(a).

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It should also be noted that a veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed in sound condition except for defects noted 
when examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137.  The veteran's service entrance examination report 
shows that her psychiatric status was clinically evaluated as 
normal.  Although the veteran reported family counseling when 
she was 14 years of age, the examiner noted that there were 
no sequelae with family problems.  There is no clear and 
unmistakable evidence that an acquired psychiatric disability 
preexisted the veteran's entry into service, and she is 
therefore entitled to the presumption of soundness.   

Turning to the evidence, the Board observes that service 
medical records show that the veteran was seen in May and 
June 1988 for emotional distress and nervousness.  It appears 
from June 1988 clinical entries that the veteran was 
experiencing difficulty with her duties and had received a 
number of demerits.  She reported that she was thinking about 
suicide.  A mental status examination found no evidence of 
psychopathology at that time.  A February 1989 entry is to 
the effect that the veteran was referred for evaluation and 
stress management training.  

Records from the Brighton Marine Public Health Center dated 
in 1989 and 1990 primarily document ongoing prenatal 
observation and treatment.  However, several entries document 
psychiatric counseling related to stress with work 
performance and trouble with a roommate.   

At the time of the veteran's service discharge examination in 
October 1990, her psychiatric status was clinically evaluated 
as normal.  

However, it appears that the veteran received treatment at a 
private mental health center in November 1991 for what was 
diagnosed as dysthymic disorder.  The reports of VA 
hospitalization and examinations in 1995 and 1996 include 
references to private treatment by medication in 1993 with 
private hospitalization in 1994 (the records of such private 
treatment are not of record).  VA examinations in November 
1995 and June 1996 resulted in diagnoses of bipolar affective 
disorder.  

It is clear from the evidence that medical personnel have 
determined that the veteran does in fact now suffer from an 
acquired psychiatric disorder.  As noted earlier, the veteran 
in this case is presumed to have been psychiatrically sound 
upon entry into service.  The essential question then is 
whether her current psychiatric disorder had its inception 
during service.  

It appears clear that that the veteran was undergoing some 
emotional difficulty during service.  She has told VA 
examiners that her problems were associated with a pregnancy 
by a man who then left her.  Records also show problems with 
work performance.  Such evidence suggests that the emotional 
problems during service were situational in nature.  The June 
1988 clinical finding of no psychopathology and the normal 
separation examination would seem to support such a 
conclusion. 

On the other hand, post-service medical records show medical 
treatment for psychiatric symptomatology beginning 
approximately a year after discharge from service and 
continuing to the present.  Significantly, the VA examiner 
who conducted the June 1996 examination commented that it was 
difficult to separate out whether the veteran's borderline 
traits of impulsiveness and strained relationships were a 
precipitant or whether they were a result of her mood swings.  
This comment suggests to the Board that there is a 
possibility that the emotional problems during service 
(essentially showing a problem with work and relationships) 
were manifestations of an acquired psychiatric disability.  

The record shows that the RO's request for the June 1996 VA 
psychiatric examination included a request for an opinion as 
to whether the veteran's psychiatric disorder was a normal 
progression of the condition for which she was treated on 
active duty.  Unfortunately, the VA examiner did not address 
this question.  

After carefully weighing the available evidence, the Board 
believes that a state of equipoise exists between the 
positive evidence and the negative evidence on the question 
of whether an acquired psychiatric disability was manifested 
during the veteran's service.  In such a situation, the Board 
is bound by law to find in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Accordingly, entitlement to service connection 
for an acquired psychiatric disability, currently diagnoses 
as a bipolar affective disorder, is warranted. 


ORDER

The appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

